DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-18 and 20 is/are rejected under 35 U.S.C. 102[ (a)(1) as being anticipated by Berard et al (US 9,987,745).

1.    Berard teaches a robot comprising:
a body and one or more physically moveable components (Fig 2) ; one or more processors (col 7, lines 5-7); and
one or more storage devices storing instructions that are operable (col 5, lines 57-60), when executed by the one or more processors, to cause the robot to perform operations comprising:
(col 7, lines 26-40);
searching a collection of animation tracks to identify one or more animation tracks that when executed by the robot cause the robot to perform one or more physical movements to satisfy the goal state (col 7, lines 50-63), plurality of tasks defined goals are stored for the processor to compare and select as necessary as a predefined tasks or perform the tasks on the fly, animation tracks are considered by the examiner as the sequence of act that is needed for the robot to perform in order to complete the task;
executing the identified one or more animation tracks to perform the one or more physical movements to satisfy the received goal state (col 8, lines 26-50), many tasks are defined to be performed by the robot, also many variables and sub-tasks are also configured within the robot system so as to follow the action as required like a natural reaction of a human being.

2.    The robot of claim 1, wherein the goal state specifies a position or an orientation of the robot or one of the components (col 7, lines 59), one of the goal such as task specifies the actual orientation or position of the robot.

3.    The robot of claim 2, wherein the position is a room in a particular building or an aerial position above a surface (col 6, lines 35-45) specifies the position and the room or the environment of the robot where a task is being conducted, for example opening the door.

4.    The robot of claim 1, wherein the goal state specifies a position or a style of simulated robot eyes (col 8, lines 10-15 and lines 40-42, FIG 2-3), simulated eye camera installed on the robot itself.
(col 9, lines 42-50), tasks are broken into the sub tasks based on the condition, for example if the robot task is to go through the door, it passes through the door, however if the door is closed, it opens the door then passes through the door, thus the tasks is recursively subdividing based on needs.


10.    The robot of claim 1, wherein the collection of animation tracks are each portions of pregenerated robot animations (fig 6A), shows the pre-generated robotic animation tracks.

11.    The robot of claim 10, wherein each pregenerated robot animation is a human-designed robot animation having multiple tracks (fig 6A), shows the pre-generated robotic animation tracks.

12.    The robot of claim 1, wherein the goal is received from a behavior engine that is functionally isolated from an animation selector that searches the collection of animation tracks (FIG 5, shows the task goal and the sub goal selector are separated), sub goals are like the reactive tasks a robot has to perform based on the situation.

13.    The robot of claim 1, wherein the collection of animation tracks comprises human-designed animation tracks, human-rated animation tracks, or both (col 18, lines 10-15), designed animation tracks that also can be part of the machine learning.

(col 18, lines 10-15), designed animation tracks that also can be part of the machine learning.

15.    Berard teaches a method performed by a robot, the method comprising (Fig 2: col 7, lines 5-7):
receiving a goal that specifies a goal state to be attained by the robot or one of a plurality of moveable components of the robot (col 7, lines 26-40);
searching a collection of animation tracks to identify one or more animation tracks that when executed by the robot cause the robot to perform one or more physical movements to satisfy the goal state (col 7, lines 50-63), plurality of tasks defined goals are stored for the processor to compare and select as necessary as a predefined tasks or perform the tasks on the fly, animation tracks are considered by the examiner as the sequence of act that is needed for the robot to perform in order to complete the task; and
executing the identified one or more animation tracks to perform the one or more physical movements to satisfy the received goal state (col 8, lines 26-50), many tasks are defined to be performed by the robot, also many variables and sub-tasks are also configured within the robot system so as to follow the action as required like a natural reaction of a human being.

16.    The method of claim 15, wherein the goal state specifies a position or an orientation of the robot or one of the components (col 7, lines 59), one of the goal such as task specifies the actual orientation or position of the robot.

17.    The method of claim 16, wherein the position is a room in a particular building or an aerial position above a surface (col 6, lines 35-45) specifies the position and the room or the environment of the robot where a task is being conducted, for example opening the door.

18.    The method of claim 15, wherein the goal state specifies a position or a style of simulated robot eyes (col 8, lines 10-15 and lines 40-42, FIG 2-3), simulated eye camera installed on the robot itself.

19.    The method of claim 15, wherein searching the collection of animation tracks comprises:
obtaining a current emotion state for the robot, wherein the current emotion state is one value of a plurality of different emotion states; and
penalizing animation tracks that do not match the current emotion state for the robot.


20.    The method of claim 15, wherein searching the collection of animation tracks comprises recursively subdividing a distance between a current state of the robot and the goal state (col 9, lines 42-50), tasks are broken into the sub tasks based on the condition, for example if the robot task is to go through the door, it passes through the door, however if the door is closed, it opens the door then passes through the door, thus the tasks is recursively subdividing based on needs.

21.    A computer program product, encoded on one or more non-transitory computer storage media, comprising instructions that when executed by a robot having a body and one or more physically moveable components cause robot to perform operations comprising (col 7, lines 5-7,  26-40);:
receiving a goal that specifies a goal state to be attained by the robot or one of a plurality of moveable components of the robot (col 7, lines 26-40);
searching a collection of animation tracks to identify one or more animation tracks that when executed by the robot cause the robot to perform one or more physical movements to satisfy the goal state (col 7, lines 50-63), plurality of tasks defined goals are stored for the processor to compare and select as necessary as a predefined tasks or perform the tasks on the fly, animation tracks are considered by the examiner as the sequence of act that is needed for the robot to perform in order to complete the task; and
executing the identified one or more animation tracks to perform the one or more physical movements to satisfy the received goal state (col 8, lines 26-50), many tasks are defined to be performed by the robot, also many variables and sub-tasks are also configured within the robot system so as to follow the action as required like a natural reaction of a human being.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al (US 9,987,745), in view of Murray (US 2008/005088).

Claims 5 and 19.    Berard teaches robot is given a task and based on the tasks there are pre-programmed sub tasks that a robot can perform based on the situation or scenario (col 9, lines 42-50), thus one can argue that the state of the robot is being reactive based on the situation or the scenario robot makes the reaction ; however Berard does not specially discloses wherein searching the collection of animation tracks comprises: obtaining a current emotion state for the robot, wherein the current emotion state is
one value of a plurality of different emotion states; Murray teaches a robot system where there are behavior and emotion state of a robot is determined to make the reaction or action on the task (para 0158, FIG 2-4); therefore it would have been obvious within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Berard by Murray to integrate an emotional state for the robot along with the sub tasks.

Claim 7.    Berarrd teaches wherein the operations further comprise: generating a plurality of candidate sets of animation tracks;
computing a score for each of the plurality candidate sets of animation tracks; ranking the candidate sets of animation tracks by the respective scores; and selecting a highest-scoring candidate animation track (col 9, lines 42-50), tasks are broken into the sub tasks based on the condition, for example if the robot task is to go through the door, it passes through the door, however if the door is closed, it opens the door then passes through the door, which is considered as ranked tasks or sub tasks for the robot based on the scenario it faces. .

Claims 8-9.    Berard teaches the task completion based on the environment or scenarios, for example (col 9, lines 42-50), tasks are broken into the sub tasks based on the condition, for example if the robot task is to go through the door, it passes through the door, however if the door is closed, it opens the door then passes through the door, which is considered as ranked tasks or sub tasks for the robot based on the scenario it faces, if the robot commanded to go through the door while its closed, it will be a hazardous situation, thus a subtask takes precedent over the command and robot first open the door to go through the door, therefore a risk factor is calculated to perform such tasks; Furthermore,  Murray teaches a robot system where there are behavior and emotion state of a robot is determined to make the reaction or action on the task (para 0158, FIG 2-4); therefore it would have been obvious within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Berard by Murray to integrate an emotional state for the robot along with the sub tasks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619